Exhibit 23.1 [LETTERHEAD OF PETER MESSINEO CERTIFIED PUBLIC ACCOUNTANT] Consent of Independent Registered Public Accounting Firm I consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1 is a part, of the report dated June 15, 2012, relative to the financial statements of Personality Software Systems, Inc., as of May 31, 2012 and for the period April 24, 2012 (date of inception) through May 31, 2012. I also consent to the reference to my firm under the caption "Experts" in such Registration Statement. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor Florida
